NO. 07-02-0235-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JUNE 11, 2002

                         ______________________________


              DENISE TREVINO AND STEVEN TREVINO, APPELLANTS

                                            V.

                          WILLIAM P. HALE, M.D., APPELLEE


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 89,605-E; HONORABLE ABE LOPEZ, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellants Denise Trevino and Steven Trevino filed a notice of appeal challenging

an order of the trial court dismissing their claims against appellee William P. Hale, M.D.

and ordering a severance on January 30, 2002. A request for findings of fact and

conclusions of law was filed on March 8, 2002, and the notice of appeal was filed on May

22, 2002. Noticing that the request for findings of fact and the notice of appeal were both
filed beyond the time allowed by Texas Rule of Civil Procedure 296 and Texas Rule of

Appellate Procedure 26.1, by letter dated May 29, 2002, this Court requested that

appellants show cause within ten days why the appeal should not be dismissed for want

of jurisdiction.


       On June 5, 2002, the Trevinos filed a response explaining that they did not receive

notice of the order of severance signed on January 30, 2002, until February 22, 2002, 23

days later. Counsel then correctly argued in his response that his appellate timetable

should begin anew from February 22, 2002. Included with his response was a copy of the

notice from the District Clerk of Potter County indicating that the order of severance had

been filed on February 22, 2002, together with two affidavits in support of his response.


       Rule 306a(4) of the Texas Rules of Civil Procedure extends the plenary power of

a trial court when a party adversely affected by a judgment fails to receive notice or actual

knowledge of the signing of the judgment within 20 days after it is signed. If notice or

actual knowledge of a signed judgment is not received until 20 days after it is signed, the

appellate timetable commences on the date notice is actually received. However, the

timetable may not begin more than 90 days after the judgment is signed.1 Tex. R. App. P.

4.2(a); see also Tex. R. Civ. P. 306a(4); In re Simpson, 932 S.W.2d 674, 676 (Tex.App.--

Amarillo 1996, no writ). It is incumbent upon the party complaining of late notice to prove



       1
           The 90th day after January 30, 2002, was April 30, 2002.

                                              2
by sworn motion, notice, and hearing in the trial court the date on which he or his attorney

first received notice or actual knowledge of the signing of the judgment. Tex. R. Civ. P.

306a(5). (Emphasis added). After a hearing on a 306a(5) motion, the party must obtain

a signed order specifying the date that notice or actual knowledge was first received. Tex.

R. App. P. 4.2(c). Without adhering to the proper procedures and procurement of an order

from the trial court finding the date on which notice or actual knowledge was received, this

Court cannot depart from the original appellate timetable. Nothing in the record before us

indicates that the Trevinos complied with proper procedures in the trial court; thus, their

request for findings of fact was due to be filed on February 19, 2002. Failure to timely file

the request deprived them of the additional 60 days in which to file their notice of appeal.

Tex. R. App. P. 26.1(a)(4). Thus, the notice of appeal was due to be filed no later than

March 1, 2002, making the notice of appeal filed on May 22, 2002, untimely.


       Accordingly, without an order from the trial court reciting the date when the Trevinos

or their attorney first received notice that the order of severance was signed, we must

adhere to the original appellate deadlines and dismiss this appeal for want of jurisdiction.

Tex. R. App. P. 42.3(a).



                                                  Don H. Reavis
                                                    Justice


Do not publish.


                                             3